Citation Nr: 0411208	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  93-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
residuals of hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, which 
denied a compensable evaluation for postoperative residuals of 
hemorrhoidectomy.  The veteran subsequently perfected this appeal.

In May 1995, the Board remanded this matter to the RO for further 
evidentiary development.  In September 1996, the Board denied a 
compensable evaluation for postoperative residuals of 
hemorrhoidectomy.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
August 2000, the Court issued a Memorandum Decision vacating the 
Board's 1996 decision and remanding the matter for further 
adjudication.  Specifically, the matter was remanded for the Board 
to provide an adequate statement of reasons and bases as to why 
Diagnostic Code 7336 (hemorrhoids, external or internal) was more 
analogous to the veteran's disability than Diagnostic Code 7804 
(painful scarring) or any other Diagnostic Code.  In September 
2001, the Board remanded this matter for additional development.  
The case has since returned to the Board.  

In April 2004, the Board granted a motion to advance the veteran's 
appeal on the docket.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the veteran's 
appeal.

2.  The veteran's postoperative residuals of hemorrhoidectomy are 
manifested by complaints of an intermittent sharp, stabbing pain 
in the rectal area.  There is no evidence of external or internal 
hemorrhoids that are large or thrombotic, or with persistent 
bleeding and with secondary anemia or with fissures.  Resolving 
reasonable doubt in the veteran's favor, the postoperative 
residuals of hemorrhoidectomy more nearly approximate tender and 
painful scarring.  

3.  The evidence does not show that the veteran's postoperative 
residuals of hemorrhoidectomy require frequent hospitalization or 
cause a marked interference with employment beyond that 
contemplated in the schedular standards.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the postoperative 
residuals of hemorrhoidectomy are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2003); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this appeal.  
On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The September 1992 statement of the case (SOC), the February 1993 
supplemental statement of the case (SSOC), the April 1993 SSOC, 
the September 1995 SSOC, the September 1996 Board decision, and 
the January 2004 SSOC, collectively notified the veteran of the 
laws and regulations pertinent to his claim.  These documents also 
advised him of the evidence of record and of the reasons and bases 
for the continued denial.  

In May 1995, the veteran was requested to identify treatment for 
the residuals of his hemorrhoidectomy since October 1992.  The 
September 2001 Board remand notified the veteran of the enactment 
of the VCAA.  Letter dated in October 2001 again advised the 
veteran of his rights pursuant to the VCAA.  He was informed that 
VA would make reasonable efforts to help him obtain evidence 
necessary to support his claim, but that he must provide enough 
information about the records so that VA could request them.  The 
veteran was requested to identify medical records showing 
treatment for postoperative residuals of hemorrhoidectomy since 
August 1995 and to provide authorization for release of private 
records.  The veteran was advised that he could help with his 
claim by identifying medical treatment and telling VA about any 
additional information or evidence that he wanted obtained.  In 
October 2003, the veteran was further notified that VA was 
responsible for obtaining relevant records from any Federal agency 
and that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  He was also requested to 
indicate whether he would be willing to report for a colonoscopy.  
The January 2004 SSOC specifically set forth the regulations 
pertaining to VA's duty to notify and to assist pursuant to the 
VCAA, and also advised him of the former and revised rating 
criteria for the evaluation of scars.  

The letters sent to the veteran did not specifically contain the 
"fourth element."  Notwithstanding, VA's Office of General Counsel 
recently held that the Court's statement in Pelegrini regarding 
the "fourth element" was "obiter dictum and is not binding on VA" 
and that "section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary to 
substantiate the claim."  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's claim 
was made prior to the enactment of the VCAA.  VCAA notice was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, and thus, the timing of the notice does not 
comply with the express requirements of Pelegrini.  While the 
Court did not address whether, and if so, how, the Secretary can 
properly cure a timing defect, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  First, 
it was impossible for the RO to provide VCAA notice prior to the 
enactment of the VCAA.  Second, as discussed above, the content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Further, the veteran's case was readjudicated in the January 2004 
SSOC, subsequent to the appropriate VCAA notice.  The Board notes 
that in reviewing AOJ determinations on appeal, it is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in Pelegrini, 
for the veteran to overcome.  See Pelegrini, at 421.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  In connection with the 
veteran's claim for increase, the RO obtained medical records from 
the VA medical center (VAMC) in East Orange.  In November 2003, 
the veteran indicated that he did not want to go to a VA doctor 
for a colonoscopy and that he would go to his own doctor and send 
the results.  In February 2004, the veteran again advised that he 
would obtain an opinion from his private doctor.  No additional 
medical evidence has been submitted and the veteran has not 
provided authorization for the release of private treatment 
records.  In reviewing the schedular criteria for hemorrhoids and 
scarring, it is not clear that results of a colonoscopy would be 
relevant; notwithstanding, and in light of the favorable decision 
to grant a compensable evaluation, the Board finds that the 
veteran is not prejudiced by a decision at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran was provided VA examinations in February 1992, August 
1995, and May 2003.  The May 2003 VA examiner indicated that the 
veteran should be evaluated by a surgeon or a gastroenterologist.  
The veteran was scheduled for a colonoscopy in October 2003, but 
canceled the procedure.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

Background

Service medical records indicate that the veteran was admitted to 
the Station Hospital in Fort Brown in September 1942 for external 
hemorrhoids.  He subsequently underwent a ligation.  

The veteran was originally granted service connection for 
postoperative residuals of hemorrhoidectomy in April 1971, and 
assigned a noncompensable evaluation effective January 14, 1971.  

The veteran filed a claim for increase in December 1991.  The 
veteran was seen in the VA clinic in January 1992 with complaints 
of rectal pain and bleeding.  Assessment was possible internal 
hemorrhoids.  The veteran subsequently underwent a surgical 
evaluation.  No external hemorrhoids were visualized.  He was 
given Colace and ProctoCream.  

The veteran underwent a VA examination in February 1992.  He 
complained of hemorrhoids and pain.  He reported surgery during 
service and intermittent pain since that time.  Physical 
examination revealed small internal hemorrhoids.  There were no 
fissures or fistula.  Occult blood was negative.  Assessment was 
"status post hemorrhoidectomy with small internal hemorrhoids."  

The veteran presented testimony at a RO hearing in March 1993.  
After his surgery, he started getting sharp pains in his rectum.  
He continues to have this pain.  The veteran noted that over the 
years, doctors have not found hemorrhoids and have not explained 
to him the cause of his rectal pain.  

The veteran underwent a VA examination in August 1995.  He 
reported that he has had sharp pains in the rectal area since his 
in-service surgery.  The pains make him jump and last a few 
seconds on and off.  He denied any change in bowel movements or 
fecal incontinence.  He complained of occasional soreness with 
pain on defecation at times.  He denied blood in his stools or 
diarrhea.  He does not take any medication.  Rectal examination 
revealed small internal hemorrhoids.  Stools were hemic negative 
and sphincter tone was within normal limits.  Diagnosis was 
"[h]istory of hemorrhoids, status-post hemorrhoidectomy with 
complaints of intermittent sharp pains in the rectal area."  

The veteran most recently underwent VA examination in May 2003.  
The veteran reported that he gets a sharp shooting pain on and 
off.  He gets pain every two weeks lasting for two to three days 
and then for a while he has no pain and again after two weeks gets 
pain which lasts for two or three days.  He denied any 
gastrointestinal (GI) bleeding.  He occasionally has stool 
incontinence but does not need a pad.  He is constipated and takes 
milk of magnesia for constipation.  There is no diarrhea or 
melena.  Rectal examination showed no external hemorrhoids.  A 
definite scar could not be reviewed on the rectal examination and 
evaluation of the anal orifice.  Sphincter looked normal.  There 
were no prolapsed hemorrhoids noted on the outside and hemoccult 
test was negative.  

Diagnosis was "[s]tatus post hemorrhoidectomy with residual sharp 
pain since 1941.  No active bleeding.  CBC was normal."  The 
examiner further noted that the veteran should be evaluated either 
by a surgeon or a gastroenterologist and that a 
proctosigmoidoscopy might be needed.  The examiner was unable to 
provide any further opinion.  A colonoscopy was subsequently 
scheduled, but the veteran canceled the procedure.

An October 2003 statement from a VA gastroenterologist states that 
a colonoscopy with a close look at the anal verge and internal 
hemorrhoids is necessary to assess the area in question.  
Examination of the perianal area did not reveal external 
hemorrhoids, scarring, or prolapsed internal hemorrhoids.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review of 
the veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2003).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

The rating schedule does not contain a specific code for 
"postoperative residuals of hemorrhoidectomy."  Where an unlisted 
condition is encountered, it is permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20 (2003).  

The veteran's disability was originally evaluated pursuant to 
Diagnostic Code 7336.  Under this provision, hemorrhoids, external 
or internal, are evaluated as follows: with persistent bleeding 
and with secondary anemia, or with fissures (20 percent); large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences (10 percent); and mild or moderate 
(0 percent).  38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).  

On review of the evidence, there is no indication that the veteran 
currently has external or internal hemorrhoids that are large or 
thrombotic, or with persistent bleeding and with secondary anemia 
or with fissures.  As such, the criteria for a 10 percent or 20 
percent evaluation under Diagnostic Code 7336 are not satisfied.  

The veteran argues that he should be compensated for complications 
related to his hemorrhoid operation in 1942 and not for a 
hemorrhoidal condition.  The veteran asserts that his disability 
should be evaluated as analogous to painful scarring.

The most recent VA examination was negative for any evidence of a 
definite scar.  Notwithstanding, the veteran reports symptoms of 
rectal pain at the site of the surgical removal of his 
hemorrhoids.  The Board finds that the veteran's symptomatology is 
analogous to the symptomatology for a painful postoperative scar 
and therefore, consideration of Diagnostic Code 7804 (pertaining 
to painful scarring), is appropriate.  

The schedule for rating disabilities of the skin was revised 
effective August 30, 2002.  The VA General Counsel has held that 
where a law or regulation changes during the pendency of a claim 
for increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any rights 
or benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the implementation of 
that regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  The VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-00 (April 10, 
2000).  

Prior to August 30, 2002, superficial scars that were tender and 
painful on objective demonstration warranted a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  

Effective August 30, 2002, superficial scars that are painful on 
examination warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note (1).  

Throughout the course of this appeal, the veteran has consistently 
complained of an intermittent sharp, stabbing pain in his rectum.  
The veteran reported in March 2001 that he has to wash himself 
after using the bathroom.  A review of records during the course 
of this appeal indicates a long-standing history of hemorrhoids 
and complaints of rectal pain.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that a compensable evaluation is 
warranted under either the former or revised Diagnostic Code 7804.  
See 38 U.S.C.A. § 5107(b) (West 2002)

An evaluation in excess of 10 percent, however, is not warranted.  
The Board notes that a 10 percent evaluation is the maximum 
schedular evaluation available under Diagnostic Code 7804.  

Other potentially applicable diagnostic codes that provide for an 
evaluation in excess of 10 percent include the revised Diagnostic 
Code 7801 (scars other than head, face, or neck that are deep or 
cause limited motion) and the former and revised Diagnostic Code 
7805 (limitation of function of the part affected).  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2003); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002, 2003).  There is no indication of any 
scarring that is deep or causes limited motion; or any evidence of 
limitation of function of the part affected.  Accordingly, these 
diagnostic codes are not for application.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field station 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  The 
criterion for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the evidence of record does not indicate the veteran is 
frequently hospitalized for the postoperative residuals of 
hemorrhoidectomy, and there is no indication that this disability 
has a marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

A compensable evaluation, and no more, for the postoperative 
residuals of hemorrhoidectomy is granted, subject to the laws and 
regulations governing the award of monetary benefits.  




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



